DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 July 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 8,240,522 (Newton).
In re claim 1, Newton discloses a device (fig.1) for filling a container with a carbonated liquid, the device comprising: 

at least one liquid line (line that the valve is in and that it controls the pressure to be constant, 30, 64, to nozzle 66) via which the carbonated liquid is adapted to be conducted from a liquid source to the container port; and 
at least one pressure relief valve (either of 16a or 16b) that is adjustable to open and close so that a target pressure in the at least one liquid line is maintained when filling the container (col.1 ln.41- col.2 ln.14, abstract).
In re claim 2, Newton discloses the at least one pressure relief valve is adjustable via a closing element (32) which is acted upon by a spring element (44) with a closing force such that the at least one pressure relief valve opens at the target pressure which is lower than a pressure in the liquid source (col.2 ln.59 – col.3 ln.35).
In re claim 5, Newton discloses the at least one pressure relief valve is arranged in the liquid line (fig.1).
In re claim 6, Newton discloses the at least one pressure relief valve closes when a line pressure in the at least one liquid line is lower than the target pressure (para.26).
In re claim 7, Newton discloses the at least one pressure relief valve opens when a line pressure in the liquid line reaches the target pressure (col.2 ln.59 – col.3 ln.35).
In re claim 9, Newton discloses a sanitary tap (10) comprising: 
a device according to claim 2 (see the rejection above).
a valve body (12) with an outlet (outlet of nozzle 66); and 
the liquid source for the carbonated liquid (“carbonated water” col.2 ln.51-55).
In re claims 10-15, the method is anticipated by the normal use of the device as rejected in claims 1-2, and 5-7 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton.
In re claim 3, Newton fails to explicitly disclose the claimed value. Newton It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention select the claimed pressure value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2016/0107873 (Callaghan) is another reference that could read anticipate at least claim 1 as it too is directed to constant flow valve which deliver fluids at constant pressure despite fluctuations in inlet pressure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753